Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki et al. (JP2013080208A).
 	Regarding claim 1, Hideaki discloses a micromechanical reflector system comprising one or more supports (note modified Fig. 14 below, AA for each quadrant in frame 12) and a reflector body (center of frame 13), wherein the reflector body is suspended from the one or more supports by four suspenders (note EE and FF in each quadrant), wherein each suspender comprises an outer section (EE), a middle section (BB) and an inner section (FF), wherein: the outer section is fixed at a first end to one of the one or more supports (note AA) and is connected at the second end to the middle section (note BB), and wherein the outer section extends from the support in a first direction around a portion of the perimeter of the reflector body to the middle section (note Fig. 14); the inner section (EE) is disposed between the outer section and the reflector and is connected at a first end to the middle section (BB), wherein the inner section extends from the middle section in a second direction, opposite to the first direction, around at least part of the portion of the perimeter of the reflector body (note FF); the reflector body is connected to the suspender at the middle section (note CC) and a second end (note DD) of the inner section distal to the middle section; and a first piezoelectric actuator is located on the outer section (51 and 52) and a second piezoelectric actuator is located on the inner section (FF also made of piezoelectric 51 and 52).

    PNG
    media_image1.png
    820
    1269
    media_image1.png
    Greyscale

	Regarding claim 2, Hideaki discloses the reflector body is configured to partially rotate about two orthogonal rotation axes, wherein the rotation axes are located in the plane of the reflector body and intersect at the center of the reflector body (see Fig. 14 above).
	Regarding claim 3, Hideaki discloses the rotation axes are located between the suspenders (see Fig. 14 above).
	Regarding claim 4, Hideaki discloses the suspenders are arranged equidistantly around the perimeter of the reflector body, and wherein in each pair of adjacent suspenders, the suspenders are arranged as mirror images reflected about the rotation axis located between the suspenders (see Fig. 14 above).
	Regarding claim 5, Hideaki discloses the reflector system is configured to drive oscillation of the reflector body about a first rotation axis (vertical axis of frame 12) of the rotation axes by: actuating the piezoelectric actuator (51, 52) of the outer section (EE) of a first suspender and actuating the piezoelectric actuator of the outer section of a second suspender (right upper quadrant of frame 12) such that a first side of the reflector body (upper side of mirror 13) is displaced upwards relative to the plane of the reflector body, wherein the middle section (BB) of the first suspender and the middle section of the second suspender are adjacent (note upper left and upper right quadrants of frame 12); and actuating the piezoelectric actuator of the outer section of a third suspender (lower left or right quadrant of frame 12) and actuating the piezoelectric actuator of the outer section of a fourth suspender (lower left or right quadrant of frame 12) such that a second side (lower side of mirror 13) of the reflector body is displaced downwards relative to the plane of the reflector body, wherein the second side of the reflector body is opposite to the first side of the reflector body (upper side and lower side of mirror 13), and wherein the middle section of the third suspender and the middle section of the fourth suspender are adjacent (note lower left and right quadrants of frame 12).
	Regarding claim 6, Hideaki discloses the reflector system is configured to drive oscillation of the reflector body about a second rotation axis (horizontal axis of frame 12) of the rotation axes by: actuating the piezoelectric actuator of the inner section (FF) of the first suspender and actuating the piezoelectric actuator of the inner section of the fourth suspender (left lower quadrant of frame 12) such that a third side (left side of mirror 13) of the reflector body is displaced upwards relative to the plane of the reflector body; and actuating the piezoelectric actuator of the inner section of the second suspender (upper right quadrant of frame 12) and actuating the piezoelectric actuator of the inner section of the third suspender (lower right quadrant of frame 12) such that a fourth side (right side of mirror 13) of the reflector body is displaced downwards relative to the plane of the reflector body, wherein the fourth side of the reflector body is opposite to the third side of the reflector body (left side and right side of mirror 13 are opposite to each other).
	Regarding claim 7, Hideaki discloses the suspenders are arranged equidistantly around the perimeter of the reflector body, each suspender is a 90-degree rotation of its adjacent suspenders (see Fig. 14 above).
	Regarding claim 8, Hideaki discloses the reflector system is configured to drive oscillation of the reflector body about a first rotation axis of the rotation axes by: 15actuating the piezoelectric actuator of the outer section (EE) of a first suspender and actuating the piezoelectric actuator of the inner section (FF) of a second suspender (upper right quadrant of frame 12) such that a first side of the reflector body is displaced upwards relative to the plane of the reflector body (piezoelectric actuators EE and FF at upper left and right quadrants cause the mirror 13 tilting upward), wherein the middle section of the first suspender and the middle section of the second suspender are adjacent (see 16a); and actuating the piezoelectric actuator of the outer section (EE) of a third suspender (lower right quadrant of frame 12) and actuating the piezoelectric actuator of the inner section (FF) of a fourth suspender (lower left quadrant of frame 12) such that a second side of the reflector body is displaced downwards relative to the plane of the reflector body (piezoelectric actuators EE and FF at lower left and right quadrants cause the mirror 13 tilting downward), wherein the second side of the reflector body is opposite to the first side of the reflector body (the rotating axis is the dividing line for the rotating mirror), and wherein the middle section of the third suspender and the middle section of the fourth suspender are adjacent (note 16b).
	Regarding claim 9, Hideaki discloses the reflector system is configured to drive oscillation of the reflector body about a second rotation axis of the rotation axes by: actuating the piezoelectric actuator of the outer section (EE) of the fourth suspender (lower left quadrant of frame 12) and actuating the piezoelectric actuator of the inner section (FF) of the first suspender (upper left quadrant of frame 12) such that a third side of the reflector body is displaced upwards relative to the plane of the reflector body the piezoelectric actuators EE and FF in upper and lower left quadrants to tilt upward); and actuating the piezoelectric actuator of the outer section (EE) of the second suspender (upper right quadrant of frame 12) and actuating the piezoelectric actuator of the inner section (FF) of the third suspender (lower right quadrant of frame 12) such that a fourth side of the reflector body is displaced downwards relative to the plane of the reflector body (the piezoelectric actuators EE and FF in upper and lower right quadrants to tilt downward), wherein the fourth side of the reflector body is opposite to the third side of the reflector body (the rotating axis is the dividing line for the rotating mirror).
	Regarding claim 10, Hideaki discloses each suspender further comprises a first spring (note DD to FF) that connects the inner section to the reflector body and a second spring (note CC to BB) that connects the middle section to the reflector body.
	Regarding claim 11, Hideaki discloses each pair of adjacent suspenders is connected via a single spring to the reflector body (note CC to BB or DD to FF).
	Regarding claim 12, Hideaki discloses the reflector body comprises weight areas disposed at opposite sides of the reflector body and between each pair of suspenders (the mirror 13 inherently includes the weight areas).
	Regarding claim 13, Hideaki discloses the suspenders are connected to the reflector body via the weight areas (note CC to BB or DD to FF).
	Regarding claim 14, Hideaki discloses the suspenders are connected to the reflector body via torsion springs (connecting sections CC to BB and DD to FF inherently include torsion spring effects).
	Regarding claim 15, Hideaki discloses the middle section of each suspender is stiffer than the inner and outer sections of the suspender (section BB is inherently stiffer than sections EE or FF).
	Regarding claim 16, Hideaki discloses in each suspender, the first piezoelectric actuator (51, 52) is located close to or at the first end of the outer section, and wherein the second piezoelectric actuator (51, 52) is located close to or at the first end of the inner section (note Fig. 14 above).
	Regarding claim 17, Hideaki discloses in each suspender, one or more sense electrodes are located parallel to and alongside the piezoelectric actuators (note angle detector 5 in Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422